DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed 12/06/2019 has been entered.  Claims 1-20 are pending in the application.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCardle et al. (US 20110198381 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over McCardle et al. (US 20110198381 A1) in view of McCardle et al. (US 20160288305 A1).
Regarding claim 1, McCardle et al.’381 discloses gas spring-powered fastener driver (10 abstract, [0080-0089], fig. 1) comprising: a cylinder (71); a moveable piston (80) positioned within the cylinder; a driver blade (90) attached to the piston and movable therewith between a top-
a lifter (100) operable to move the driver blade from the BDC position toward the TDC position, the lifter configured to engage with the teeth of the driver blade when moving the driver blade from the BDC position to the TDC position [0088-0091, 0102-0103, 0112, 0143, 0167]; and 
a latch assembly (120 having "catching surface" 124, which exhibited an angular outer shape with internal corner [0264] ) movable between a latched state in which the driver blade is held in a ready position against a biasing force of compressed gas, and a released state in which the driver blade is permitted to be driven by the biasing force toward the BDC position, the latch assembly configured to engage with the projections [0088, 0092, 0098-0107, 0114-0116, 0144, 0202].  McCardle et al ’381 also 
In the alternative, if it can be argued that McCardle et al ’381 does not teach having the plurality of teeth (92) extending from the first side of the body, and a plurality of projections extending from the second side of the body, wherein the body, the teeth, and the projections are bisected by a common plane-
McCardle et al. ‘305 teaches having a driver blade (90/290) with plurality of teeth (92/292) extending from the first side of the body, and a plurality of projections (92) extending from the second side of the body, wherein the body, the teeth, and the projections are bisected by a common plane (figs. 12 and 25).
Given the suggestions and teachings of McCardle et al ’381 to have driver two sets of teeth on different sides of the driver or a driver with one side having openings/"slotted rib" structure, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the a driver blade (90/290) with plurality of teeth (92/292) extending from the first side of the body, and a plurality of projections (92) extending from the In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Claim(s) 2-5 and 9-17, is/are rejected under 35 U.S.C. 103 as obvious over McCardle et al. (US 20110198381 A1) in view of McCardle et al. (US 20160288305 A1).
Regarding claim 14, McCardle et al.’381 discloses gas spring-powered fastener driver (10 abstract, [0080-0089], fig. 1) comprising: a cylinder (71); a moveable piston (80) positioned within the cylinder; a driver blade (90) attached to the piston and movable therewith between a top-dead-center (TDC) position and a driven or bottom-dead-center (BDC) position, the driver blade including a body (90, figs. 5-7 and 12) and a plurality of teeth (92) extending therefrom,  the driver blade defining a driving axis (figs. 2-7), and 

McCardle et al ’381 fails to disclose having at least one of the drive pins including a roller bushing positioned on the at least one drive pin wherein each one of the plurality of teeth includes a contact surface engageable with the roller bushing and if argued that each one of the plurality of teeth does not include a contact surface engageable with the drive pins, and wherein the contact surface of each tooth defines an included angle with the driving axis that is greater than 90 degrees.

Given the suggestions and teachings of McCardle et al ’381 to have driver two sets of teeth on different sides of the driver or a driver with one side having openings/"slotted rib" structure, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the a driver blade with having at least one of the drive pins including a roller bushing positioned on the at least one drive pin wherein each one of the plurality of teeth includes a contact surface engageable with the roller bushing and each one of the plurality of teeth does include a contact surface engageable with the drive pins, and wherein the contact surface of each tooth defines an included angle with the driving axis that is greater than 90 degrees for having more leverage, more adjustment, and/or for In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claims 2-4 and 15-17, McCardle et al ’381 teaches the plurality of teeth includes a contact surface engageable with the drive pins, and wherein the contact surface of each tooth defines an included angle with the driving axis that is greater than 90 degrees (figs. 6-7 show the teeth having angled surface that is greater than 90 degrees relative to the driving axis).  McCardle et al. ‘305 teaches a lifter (64) includes a plurality of drive pins  (62, fig. 12), at least one of the drive pins including a roller bushing (68, fig. 12) positioned on the at least one drive pin and configured to engage with one of the teeth of the driver blade when moving the driver blade from the BDC position toward the TDC position, wherein each one of the plurality of teeth includes a contact surface engageable with the roller bushing and/or one of the drive pins, and wherein the contact surface of each tooth defines an included angle (94) with the driving axis that is greater than 90 degrees, the angle is between 110 degrees and 120 degrees and/or the angle is 115 ([0078-0092], figs. 1-12).
Regarding claims 5, McCardle et al. ‘305 teaches each drive pin includes a respective roller bushing (68, fig. 12) positioned thereon, and wherein each roller bushing is configured to engage the contact surface of one of the teeth ([0078-0083, 0091], figs. 1-12).
Regarding claims 9-12, McCardle et al ’381 teaches a nosepiece guide (112/36/66) having a channel in which the driver blade is slidably received  [0082, 0092-0097], wherein the body has a first width in a direction perpendicular to the common plane, wherein the teeth have a second width in a direction perpendicular to the common plane, the second width different than the first width, and wherein the second width defines a plurality of guide surfaces that are spaced from the common plane and extend parallel to the driving axis, the plurality of guide surfaces slidable against corresponding guide surfaces of the channel wherein the second width is greater or smaller than the first width (plurality of widths can be taken including cross sections in which some will be smaller or greater, figs. 2-12, 19-24, and 29).  McCardle et al ’381 also teaches having a driver 890 with openings/"slotted rib" structure (898) rather than projections/teeth (92) with the latch (820) having flat engaging surface with first and second widths (side with teeth/projections) side with slots and gaps there between, wherein a second width is greater or smaller than the first width (plurality of 
Regarding claim 13, McCardle et al ’381 the nosepiece guide further includes a rib extending therefrom (fig. 5 shows V shaped rib/slot that receives the driver 90), wherein the driver blade includes a slot (898 openings/"slotted rib") extending along a driving axis of the driver blade, the slot configured to receive the rib (driver will have slotted portion pass into the rib in which the slot receives the rib, figs. 5 and 42), and wherein the second width inhibits rotation of the driver blade about the rib within the channel relative to the driving axis ([0264-0267], figs. 5 and 42).

Claim(s) 6-8 and 18-20, is/are rejected under 35 U.S.C. 103 as obvious over McCardle et al. (US 20110198381 A1) in view of McCardle et al. (US 20160288305 A1) in view of Smolinski et al. (US 20050194419 A1) and further in view of Neitzell (US 20150196995 A1).
Regarding claim 18, McCardle et al.’381 discloses gas spring-powered fastener driver (10 abstract, [0080-0089], fig. 1) comprising: a cylinder (71); a moveable piston (80) positioned within the cylinder; a driver blade (90, figs. 2-12, 19-24, and 29) attached to the piston and movable therewith between a top-dead-center (TDC) position and a driven or 
 McCardle et al.’381 fails to disclose the driver body has a first hardness, wherein at least one of the teeth has a second hardness that is greater than the first hardness.
Smolinski et al. teaches heat treating a driver/driver body (10/12) to achieve the desired hardness ([0040], claim 9, figs. 1).
Neitzell teaches having a drill bit/drill bit body (10/14) with a first hardness, wherein at least one of a cutting teeth/edge (18) has a second hardness that is greater than the first hardness ([0021-0025], figs. 1-4).
Given the suggestions and teachings of McCardle et al ’381 to have driver two sets of teeth on different sides of the driver or a driver with one side having openings/"slotted rib" structure, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the a driver blade with having the driver body have a first hardness, wherein at 
Regarding claims 6-8 and 18-20, McCardle et al ’381 teaches having a driver blade (90/490/890) that includes a first end attached to the piston and an opposite, second end (figs. 1-5, 17-22, 29 and 39) and McCardle et al ’381 also discloses having a driver 890 with a latch (820) which engages openings/"slotted rib" structure (898) rather than projections/teeth (92) with the latch (820) having flat engaging surface ([0264-0267], fig. 42) but fails to disclose the body has a first hardness, and wherein at least one of the teeth has a second hardness that is greater than the first hardness, wherein the at least one of the teeth is hardened by induction hardening to achieve the second hardness, wherein the driver blade includes a first end attached to the piston and an opposite, second end, and wherein the at least one of the teeth having the second hardness is a lowermost tooth proximate the second end of the driver blade.
McCardle et al.’381 fails to disclose the driver/driver body has a first hardness, and wherein at least one of the teeth has a second hardness that 
McCardle et al.’381 fails to disclose the driver body has a first hardness, wherein at least one of the teeth has a second hardness that is greater than the first hardness.
Smolinski et al. teaches heat treating a driver/driver body (10/12) to achieve the desired hardness ([0040], claim 9, figs. 1).
Neitzell teaches having a drill bit/drill bit body (10/14) with a first hardness, wherein at least one of a cutting teeth/edge (18) has a second hardness that is greater than the first hardness ([0021-0025], figs. 1-4).
Given the suggestions and teachings of McCardle et al ’381 to have driver two sets of teeth on different sides of the driver or a driver with one side having openings/"slotted rib" structure, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the a driver blade with having the driver body have a first hardness, wherein at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731